Citation Nr: 0002784	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  94-30 768	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
tubal ligation.

2.  Entitlement to service connection for an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
June 1981 and from June 1985 to October 1988.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a January 1993 rating decision by the RO which denied 
service connection for tubal ligation and for an anxiety 
disorder.

In September 1996, the Board remanded the claims to the RO 
for further development.


FINDING OF FACT

The claims for service connection for residuals of a tubal 
ligation and a psychiatric disorder are implausible.


CONCLUSION OF LAW

The claims of service connection for residuals of a tubal 
ligation and for an anxiety disorder are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from January 1976 to 
June 1981 and from June 1985 to October 1988.  Her service 
medical records are negative for a diagnosed psychiatric 
disorder.  In February 1986, she underwent a bilateral 
laparoscopic tubal ligation.  The indication for the 
operation was that the veteran desired elective 
sterilization.  The operation report did not reveal any 
complications.  She was taken to the recovery room in stable 
condition.  Service medical records also show the veteran was 
treated for an antithrombin III deficiency.  A February 1988 
report reveals she had a total of 5 pregnancies and had 4 
miscarriages/abortions and one live birth.  She had a normal 
gynecological examination.  An April 1988 discharge 
examination revealed a normal psychiatric system.

In a March 1989 decision, the RO granted service connection 
for antithrombin III deficiency.

In July 1992, the RO received the veteran's claim of service 
connection for tubal ligation.  She stated that she was 
required to have the procedure due to her blood disorder.  
She also claimed service connection for an anxiety disorder 
due to being forced to terminate two pregnancies which was 
required as a result of her service-connected blood disorder. 

In January 1993, the RO denied the claims of service 
connection for tubal ligation and for an anxiety disorder, 
including as secondary to the service-connected blood 
disorder.

During a July 1993 RO hearing, the veteran reported a history 
of having miscarriages.  She reported that in spite of her 
use of birth control methods she continued to get pregnant.  
She reported that due to antithrombin deficiency she was not 
able to use birth control pills.  She stated that her only 
option was to have a tubal ligation.  She indicated she had 
an anxiety disorder which was the result of a tubal ligation.  
She specifically claimed she had an anxiety disorder due to 
not being able to have children.  She stated that she did not 
receive psychiatric treatment but that she was evaluated by a 
psychiatrist as part of an employment requirement.  The 
veteran's representative argued that the tubal ligation was 
not voluntary due to the fact that she could not take birth 
control pill and because other measures of birth control had 
been unsuccessful.

An August 1993 VA examination revealed a diagnosis of 
antithrombin III deficiency.

On September 1993 VA psychiatric examination, the veteran 
stated she was not in psychiatric treatment.  She complained 
of being depressed at times.  She related having marital 
problems and reported that she believed her husband wanted to 
have children.  A mild depressive disorder was diagnosed.

During an August 1995 VA psychiatric examination, the veteran 
related she had an anxiety disorder due to antithrombin III 
deficiency.  She stated that because of this deficiency she 
was not able to take birth control pills.  She reported she 
was advised to have her tubes tied.  She stated she regretted 
her decision when she remarried and her husband wanted 
children.  The examiner stated that in the veteran's 
description of problems attendant on her clotting disorder, 
tubal ligation, and inability to have more children, she 
indicated that her distress was mostly past history.  The 
examiner related it was congruent with her presentation and 
current adjustment.  He stated he saw little reason for 
assigning her a diagnosis of anxiety or depression.  He 
stated that she had some personality problems which were 
unrelated.





II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet.App. 439 (1995).   

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that she 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  For the veteran's 
claims for service connection to be plausible or well 
grounded, they must be supported by competent evidence, not 
just allegations.   Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service (or an established service-connected condition, in a 
claim for secondary service connection under 38 C.F.R. § 
3.310) and a current disability (medical evidence).  
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza v. Brown, 
7 Vet. App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).

In the instant case, the determinative issue is whether the 
veteran has submitted well grounded claims of service 
connection for residuals of a tubal ligation and for an 
anxiety disorder.  The Board finds that she has not.  With 
respect to the claim of service connection for residuals of a 
tubal ligation, the statute specifically states that service 
connection may be granted for disability resulting from 
disease or injury that was incurred in or aggravated by 
active service.  The record does not show that the veteran's 
tubal ligation was performed due to a disease or injury.  
Rather, the record shows the tubal ligation was an elective 
procedure for the purpose of sterilization.   

The veteran has not submitted any competent evidence to 
support her assertion that her tubal ligation in service was 
the result of her service-connected blood disorder 
(antithrombin III deficiency), nor does the medical evidence 
show the tubal ligation was due to any other disease or 
injury in service.  Her statements on medical causation are 
insufficient for the purpose of establishing a well-grounded 
claim of service connection.  As a layman, she is not 
competent to offer opinions regarding medical diagnosis or 
causation.  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit, supra.

In the absence of competent medical evidence showing the 
veteran's tubal ligation was due to disease or injury in 
service, including the service-connected antithrombin III 
deficiency, her claim of service connection must be denied as 
not well grounded.  38 U.S.C.A. § 5107(a).

Turning to the claim of service connection for an anxiety 
disorder, the Board notes that service medical records are 
negative for a psychiatric disorder.  In September 1993, 
years after active duty, the veteran was diagnosed as having 
a mild depressive disorder.  However, on August 1995 VA 
psychiatric examination, it was determined she did not have 
and an anxiety disorder or depressive disorder.  Irrespective 
of whether the veteran currently has a psychiatric disorder, 
she has not submitted any competent medical evidence showing 
she currently has a psychiatric disorder due to service or 
due to the service-connected antithrombin III deficiency.

Her assertion that she has a psychiatric disorder due to 
service or due to her service-connected antithrombin III 
deficiency cannot be considered competent medical evidence of 
a nexus.  As previously stated, she is not competent to offer 
opinions regarding medical diagnosis or causation.  
Grottveit, supra.

In the absence of competent medical evidence showing the 
veteran currently has a psychiatric disorder which is related 
to service, her claim must be denied as not well grounded.  
38 U.S.C.A. § 5107(a).


ORDER

Service connection for residuals of a tubal ligation is 
denied.

Service connection for an anxiety disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

